Citation Nr: 0118157	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right (major) arm 
with retained foreign bodies. 

2.  Entitlement to an evaluation in excess of 10 percent for 
neuropathy of the right ulnar nerve.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision the RO denied entitlement to disability 
ratings in excess of 10 percent for the residuals of shell 
fragment wounds of the right (major) arm with retained 
foreign bodies and neuropathy of the right ulnar nerve, 
respectively.  The veteran perfected an appeal of that 
decision.

In the March 2000 rating decision the RO also denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) on the basis that the claim was not well 
grounded.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), in which 
the Court had held that VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the act, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2098-2099 (2000); Holliday v. Principi, 
14 Vet. App. 282-83 (2001), mot. for recons. denied (Apr. 27, 
2001) (per curiam order), mot. for review en banc denied (May 
24, 2001) (per curiam).  

The new law also mandates that all claims for benefits denied 
or dismissed as not well grounded under the laws administered 
by VA, and which became final during the period beginning on 
July 14, 1999, and ending on the date of the enactment of the 
VCAA, shall be re-adjudicated, if a request for re-
adjudication is filed by the claimant or the Secretary not 
later than two years after the date of the enactment of the 
VCAA.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (b), 114 Stat. 2096, 2098-2099 (2000).  
The issue of re-adjudication of the claim for service 
connection for PTSD is referred to the RO for action deemed 
appropriate and consistent with the provisions of the VCAA.


REMAND

The available service medical records indicate that in July 
1968 the veteran incurred shell fragment wounds to the right 
arm and the right forearm, as well as other parts of the body 
that are not currently in contention.  Those injuries were 
reported as history when he was hospitalized for psychiatric 
treatment in December 1968; the medical records pertaining to 
the treatment administered at the time of the injury are not 
of record and are apparently not available.  The December 
1968 treatment records indicate that he was hospitalized for 
approximately three months following the injury and then 
returned to his unit.  After being returned to his unit he 
demonstrated psychiatric symptoms and was then hospitalized 
in November 1968 for a psychiatric evaluation.  A 
neurological examination at that time was normal, but the 
physical examination revealed scars on the right wrist and 
right upper arm.

During March 1970 VA examinations the veteran reported that 
the shrapnel wounds to the right forearm had resulted in 
damage to a nerve, for which he underwent surgical treatment.  
His only complaints pertained to sensitivity in the area of 
the scars on the right wrist and forearm.  Examination of the 
right arm above the elbow revealed two shrapnel wound scars 
on the distal third of the arm, each measuring approximately 
2.5 by 1.5 centimeters.  Both scars were well healed with 
minimal damage to the underlying muscular structures.  
Examination of the right forearm disclosed a 6.5 inch 
surgical scar on the ulnar aspect of the lower part of the 
right forearm that was sensitive to palpation.  There was no 
evidence of significant damage to the underlying musculature.  
A neurological examination showed hyperesthesia on the ulnar 
aspect of the dorsum of the right hand, including the ring 
and little fingers; no muscle weakness or atrophy; no 
deformity of the hand; and normal reflexes.  The examinations 
resulted in diagnoses of multiple shrapnel fragment wound 
scars to the right arm, with retention of metallic foreign 
bodies in the subcutaneous tissues, mild residuals; a 
sensitive shrapnel fragment wound scar of the right forearm, 
with resultant nerve injury and retention of metallic foreign 
bodies; and neuropathy of the dorsal branch of the right 
ulnar nerve, chronic, mild.

In a March 1970 rating decision the RO granted service 
connection for shell fragment wounds to the right arm with 
retained foreign bodies (major), rated as 10 percent 
disabling under Diagnostic Code 5306; shell fragment wounds 
to the right forearm (major), rated as 10 percent disabling 
under Diagnostic Code 7804; and mild neuropathy of the right 
ulnar nerve due to a shell fragment wound (major), rated as 
10 percent disabling under Diagnostic Code 8516.  Those 
ratings have been in effect since March 1970.

In January 2000 the veteran claimed entitlement to an 
increased rating, and asserted that the disability due to 
nerve damage to the right hand had gotten worse, in that he 
was losing his grip.  The RO afforded him a VA orthopedic 
examination in March 2000, but the report of the examination 
does not indicate that the claims file was provided to the 
examiner.  During the examination the veteran complained of 
tenderness in the area of the scar on the right forearm and 
limited motion in the right wrist due to a "pulling 
sensation."  Examination revealed a 12 centimeter sensitive 
scar on the ulnar aspect of the right wrist, muscular atrophy 
in the hypothenar musculature, and good range of motion of 
the digits.  The examiner stated that the veteran reported 
having difficulty flexing or extending the wrist more than 
45 degrees.  The remaining shrapnel wound scars were not 
tender.  The examiner provided diagnoses of a shrapnel 
fragment wound with local discomfort and right ulnar 
neuropathy of the hypothenar branch with muscular atrophy and 
dysesthesia.

In the March 2000 rating decision here on appeal the RO 
continued the 10 percent ratings then in effect for a shell 
fragment wound of the right arm with retained foreign bodies 
(major) and neuropathy of the right ulnar nerve.  The RO did 
not address the issue of entitlement to an increased rating 
for the shell fragment wound to the right forearm, which was 
the veteran's primary complaint.  In the August 2000 
statement of the case the RO provided the veteran with the 
rating criteria for muscle injuries under Diagnostic Code 
5306 and injury to the ulnar nerve under Diagnostic Code 
8516, but did not provide him with any of the rating criteria 
applicable to the shell fragment wound to the right forearm.

Diagnostic Code 7805 for other scars indicates that other 
scars are to be evaluated based on the limitation of function 
of the part affected.  38 C.F.R. § 4.118.  That would include 
any limitation of motion of the right wrist caused by the 
shell fragment wound or surgical scar.  The specific 
limitation of motion of the right wrist should, therefore, be 
determined.  In addition, the rating criteria for damage to 
the ulnar nerve includes weakened movement of the wrist.  
38 C.F.R. § 4.124a, Diagnostic Code 8516.  The examiner in 
March 2000 did not, however, evaluate any weakness in the 
right wrist or hand that may be due to the injury to the 
ulnar nerve.  The Board finds, therefore, that remand of the 
case for additional development and adjudication of the claim 
for an increased rating pertaining to the right forearm scars 
is required.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are satisfied.

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for his right arm 
and hand impairment since January 1999.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  

3.  In accordance with 38 C.F.R. § 3.655, 
the RO should notify the veteran that VA 
examinations are being scheduled, and 
that his failure to appear for the 
scheduled examinations may result in the 
denial of his pending appeals.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of all of the 
residuals of the in-service shrapnel 
injuries.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should conduct a thorough 
examination of the right arm, right 
forearm, and right hand and describe any 
anatomical damage found, including the 
degree of any muscle injury resulting 
from the shrapnel wounds.  The examiner 
should designate the specific muscle 
groups affected by the shrapnel wounds, 
including a description of any 
involvement of multiple muscle groups.  
The examiner should document any evidence 
of scarring, fascial defect, loss of 
muscle substance, atrophy, or impaired 
tonus.  The examiner should also document 
any of the cardinal signs of muscle 
injury, including loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, 
and uncertainty of movement.

The examiner should also be asked to 
evaluate any functional loss due to pain 
or weakness, and to document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use 
and not limit his/her evaluation of 
disability to a point in time when the 
symptoms are quiescent.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  

5.  The RO should afford the veteran a VA 
neurological examination in order to 
fully assess the functional limitations 
resulting from the injury to the right 
ulnar nerve.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
tests or studies, including nerve 
conduction studies, that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should conduct a thorough 
neurological examination of the right 
upper extremity and document all 
disability resulting from the nerve 
impairment caused by the shell fragment 
wounds, in terms of the specific nerve 
and the functions controlled by the 
affected nerve(s).  The neurologist 
should also describe any deformity; loss 
of sensation; reduced motor strength; 
muscle atrophy; limited motion of the 
elbow, wrist, or fingers; or other 
functional impairment caused by the nerve 
damage.  The neurologist should also 
provide an opinion on whether any 
resulting nerve damage is mild, moderate, 
severe, or complete.

6.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examinations 
and opinions are in complete compliance 
with the directives of this remand and, 
if they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the issue of 
entitlement to an increased rating for 
the residuals of shell fragment wounds to 
the right forearm, and re-adjudicate the 
issues of entitlement to increased 
ratings for the residuals of shell 
fragment wounds to the right arm and 
right ulnar neuropathy.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The 
supplemental statement of the case should 
include the rating criteria for the 
residuals of the shell fragment wounds to 
the right forearm.  An appropriate period 
of time should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


